         Case 1:19-cr-03595-KWR Document 27 Filed 02/21/20 Page 1 of 10


                                                                                         FILEN
                               rNrHEUNrrEDSrArESDrsrRrcrcouRul]B3osuH5;.:',ilT,l.JJ-?.rJ,
                                    FOR THE DISTRICT OF NEW MEXICO
                                                                                         FEB 2   12020
                                                                                                         d^k
                                                                                   MITCHELL I{, ELFERS
UNITED STATES OF AMERICA.
                                                                                         CLERK
                  Plaintiff,

       VS.                                                    Cr. No. 19-03595 KWR

ANGELITA BENALLY,

                  Defendant.




                                          PLEA AGREEMENT

       Pursuant to Rule 11, Fed. R. Crim. P., the parties noti$r the Court of the following

agreement between the United States Attorney for the District of New Mexico, the Defendant,

ANGELITA BENALLY, and the Defendant's counsel, Emily Carey:

                                    RE,PRESENTATION BY COTINSEL

       1.         The Defendant understands the Defendant's right to be represented by an attomey

and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the

Defendant's attorney and is fully satisfied with that attorney's legal representation.

                                      RIGHTS OF THE DEFENDANT

      2.          The Defendant further understands the Defendant's rights:

             a.       to plead not guilty, or having already so pleaded, to persist in that plea;

             b.       to have atrial by jury; and

             c.       at a trial:

                                to confront and cross-examine adverse witnesses,

                     1I.        to be protected from compelled self-incrimination,
         Case 1:19-cr-03595-KWR Document 27 Filed 02/21/20 Page 2 of 10




                      lri.     to testify and present evidence on the Defendant's own behalf, and

                      iv.      to compel the attendance of witnesses for the defense.

                             WAIVER OF RIGHTS AND PLEA OF GUILTY

        3.         The Defendant agrees to waive these rights and to plead guilty to Count 1 of the

indictment, charging a violation of 18 U.S.C. $$ 1153 and l l 12,thatbeing Involuntary

Manslaughter in Indian Country.

                                                  SENTENCING

        4.         The Defendant understands that the maximum penalty provided by law for this

offense is:

              a.       imprisonment for   a   period of not more than eight (8) years;

              b.      a fine not to exceed the greater    of $250,000 or twice the pecuniary gainto the

                      Defendant or pecuniary loss to the victim;

              c.      a term   of supervised release of not more than three (3) years to follow any

                      term of imprisonment. (If the Defendant serves a term of imprisonment, is

                      then released on supervised release, and violates the conditions ofsupervised

                      release, the Defendant's supervised release could be revoked           even on the
                                                                                         -
                      last day of the term        and the Defendant could then be returned to another
                                              -
                      period of incarceration and a new term of supervised release.);

              d.      a mandatory special penalty assessment      of $ 100.00; and

              e.      restitution as may be ordered by the Court.

        5.         The parties recognize that the federal sentencing guidelines are advisory, and that

the Court is required to consider them in determining the sentence it imposes.
         Case 1:19-cr-03595-KWR Document 27 Filed 02/21/20 Page 3 of 10




                                   ELEMENTS OF THE OFFENSE

        6.      If this matter   proceeded to trial, the Defendant understands that the United States

would be required to prove, beyond a reasonable doubt, the following elements for violations of

the charges listed below:

        Count 1: 18 U.S.C. $$ 1153 and 1112. that being involuntarv manslaughter in Indian

        Country.

                First:            The Defendant caused the death of the victim;

                Second:           The victim was killed while the Defendant was committing an
                                  unlawful act not amounting to a felony, a lawful act in an unlawful
                                  manner, which act might produce death, or a lawful act without
                                  due caution and circumspection, which act might produce death;

                Third:            The incident took place within Indian Country; and

                Fourth:           The Defendant is an Indian.

                Fifth:            The victim is an Indian.


                            DEFENDANT'S ADMISSION OF FACTS

        7.      By my signature on this plea agreement, I am acknowledging that I am pleading

guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize

and accept responsibility for my criminal     conduct. Moreover, in pleading guilty, I acknowledge

that if I chose to go to trial instead of entering this plea, the United States could prove facts

sufficient to establish my guilt of the offense(s) to which I am pleading guilty beyond a

reasonable doubt, including any facts alleged in the indictment that increase the statutory

minimum or maximum penalties. I specifically admit the following facts related to the charges

against me, and declare under penalty of perjury that all of these facts are true and correct:
           Case 1:19-cr-03595-KWR Document 27 Filed 02/21/20 Page 4 of 10




         I. Angelita Benally" am an enrolled member of the Navaio Nation Tribe and an

         Indian.   as   defined by federal law. On March 5.2019.I was driving on Interstate 40

         near milemarker 97. on the Acoma Reservation. which is within the District of New

         Mexico. L.C. who is an enrolled member of the Navaio Nation Tribe was in the

         passenger seat of the     vehicle. While driving, I crashed mv car into another vehicle.

         As a result of the crash L.C. was      killed. I learned   later that I told the officers who

         responded to the crash that I had been        drinking. I   also later learned that mv blood

         alcohol level was measured .226. within two hours of the crash. and that             I had   been

         driving at a speed of approximately 90 mph on Interstate 40 where the posted speed

         limit is 75 mph.

         8.     By signing this agreement, the Defendant admits that there is      a factual basis    for

each element of the crime(s) to which the Defendant is pleading       guilty.   The Defendant agrees

that the Court may rely on any of these facts, as well as facts in the presentence report, to

determine the Defendant's sentence, including, but not limited to, the advisory guideline offense

level.

                                        RE,COMMENDATIONS

         9.     Pursuant to Rule 11(c)(l)(B), the United States and the Defendant recommend as

follows:

                        As of the date of this agreement, the Defendant has clearly demonstrated a

                        recognition and affirmative acceptance of personal responsibility for the

                        Defendant's criminal conduct. Consequently, pursuant to USSG $ 3E1.1(a),

                        so long as the Defendant continues to accept responsibility for the

                        Defendant's criminal conduct, the Defendant is entitled to a reduction of two



                                                       4
            Case 1:19-cr-03595-KWR Document 27 Filed 02/21/20 Page 5 of 10




                      levels from the base offense level as calculated under the sentencing

                      guidelines, and   if applicable, a reduction of an additional offense level

                      pursuant to USSG $ 3E1.1(b).

              b.      The United States agrees to recommend a sentence within the guideline range.

              c.      The Defendant understands that the above recommendations are not binding

                      on the Court and that whether the Court accepts these recommendations is a

                      matter solely within the discretion of the Court after it has reviewed the

                      presentence   report. Further, the Defendant    understands that the Court may

                      choose to vary from the advisory guideline sentence.       If the Court does not

                      accept any one or more of the above recommendations and reaches an

                      advisory guideline sentence different than expected by the Defendant, or if the

                      Court varies from the advisory guideline range, the Defendant will not seek to

                      withdraw the Defendant's plea of     guilty.   In other words, regardless of any   of

                      the parties' recommendations, the Defendant's final sentence is solely within

                      the discretion of the Court.

       10.         Apart from the recommendations set forth in this plea agreement, Defendant

reserves her right to assert any position or argument with respect to the sentence to be imposed,

including but not limited to the applicability of particular sentencing guidelines, adjustments

under the guidelines, departures or variances from the guidelines, and the application of factors

in 18 U.S.C. $ 3ss3(a).

        1   1.     Apart from the recommendations set forth in this plea agreement, the United

States reserves its right to assert any position or argument    with respect to the sentence to be
         Case 1:19-cr-03595-KWR Document 27 Filed 02/21/20 Page 6 of 10




imposed, including but not limited to the applicability of particular sentencing guidelines and

adjustments under the guidelines.

        12.        Regardless of any other provision in this agreement, the United States reserves the

right to provide to the United States Pretrial Services and Probation Office and to the Court any

information the United States believes may be helpful to the Court, including but not limited to

information about the recommendations contained in this agreement and any relevant conduct

under USSG $ 1B1.3.

                          DEFENDANT'S ADDITIONAL AGREEMENT

        13.        The Defendant understands the Defendant's obligation to provide the United

States Pretrial Services and Probation Office    with truthful, accurate, and complete information.

The Defendant represents that the Defendant has complied with and will continue to comply with

this obligation.

        14-         The Defendant agrees that, upon the Defendant's signing of this plea agreement,

the facts that the Defendant has admitted under this plea agreement as set forth above, as well as

any facts to which the Defendant admits in open court at the Defendant's plea hearing, shall be

admissible against the Defendant under Federal Rule of Evidence 801(dX2XA) in any

subsequent proceeding, including a criminal trial, and the Defendant expressly waives the

Defendant's rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence

410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

        15.        By signing this plea agreement, the defendant waives the right to withdraw the

defendant's plea of guilty pursuant to Federal Rule of Criminal Procedure 1 1(d) unless (1) the

court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 1 1(c)(5) or (2)

the defendant can show a fair and just reason as those terms are used in Rule 11(d)(2XB) for
          Case 1:19-cr-03595-KWR Document 27 Filed 02/21/20 Page 7 of 10




requesting the withdrawal. Furthermore, defendant understands that if the court rejects the plea

agreement, whether or not defendant withdraws the guilty plea, the United States is relieved          of

any obligation it had under the agreement and defendant shall be subject to prosecution for any

federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed

or not prosecuted.

                                         RESTITUTION

         16.    The parties agree that, as part of the Defendant's sentence, the Court   will   enter an

order of restitution pursuant to the Mandatory Victim's Restitution Act, 18 U.S.C. $ 36634.

The parties agree that, although this plea agreement does not result in a conviction for an offense

described in 18 U.S.C. $ 3663A(cX1), an offense listed in 18 U.S.C. $ 3663A(c)(1) gave rise to

the plea agreement. 18 U.S.C. $ 3663A(c)(2).

                                WAIVER OF APPEAL RIGHTS

         17.    The Defendant is aware that28 U.S.C. $ 1291 and 18 U.S.C. 5 3742 afford a

defendant the right to appeal a conviction and the sentence   imposed. Acknowledging that, the

Defendant knowingly waives the right to appeal the Defendant's conviction(s) and any sentence,

including any fine, within the statutory maximum authorized by law, as well as any order         of

restitution entered by the Court. The Defendant also waives the right to appeal any sentence

imposed below or within the Guideline range upon a revocation of supervised release in this

cause   number. In addition, the Defendant    agrees to waive any collateral attack to the

Defendant's conviction(s) and any sentence, including any fine, pursuant to 28 U.S.C. 5S 2241

or 2255, or any other extraordinary writ, except on the issue of defense counsel's ineffective

assistance.
          Case 1:19-cr-03595-KWR Document 27 Filed 02/21/20 Page 8 of 10




                          GOVERNMENT'S ADDITIONAL AGREEMENT

        18.         Provided that the Defendant fulfills the Defendant's obligations as set out above,

the United States agrees that:

                       Following sentencing, the United States will move to dismiss Count 2 of the

                       Indictment.

               b.      The United States will not bring additional criminal charges against the

                       Defendant arising out of the facts forming the basis of the present indictment.

        19.         This agreement is limited to the United States Attorney's Office for the District    of

New Mexico and does not bind any other federal, state, or local agencies or prosecuting

authorities.

                                          VOLUNTARY PLEA

        20.         The Defendant agrees and represents that this plea of guilty is freely and

voluntarily made and is not the result of force, threats, or promises (other than the promises set

forth in this agreement and any addenda). There have been no promises from anyone as to what

sentence the Court      will impose. The Defendant    also represents that the Defendant is pleading

guilty because the Defendant is in fact guilty.

                                VIOLATION OF PLEA AGREEMENT

        2I.         The Defendant agrees that if the Defendant violates any provision of this

agreement, the United States may declare this agreement null and void, and the Defendant          will

thereafter be subject to prosecution for any criminal violation, including but not limited to any

crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false

statement, obstruction ofjustice, and any other crime committed by the Defendant during this

prosecution.
         Case 1:19-cr-03595-KWR Document 27 Filed 02/21/20 Page 9 of 10




                                    SPECIAL ASSESSMENT

        22.    At the time of sentencing, the Defendant will tender to the United States District

Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico

87102, a money order or certified check payable to the order of the United States District

Court in the amount of $   100    in payment of the special penalty assessment described above.

                                 ENTIRETY OF AGREEMENT

       23-     This document'and any addenda ate a complete statement of the agreement in this

case and may not be altered unless done so in   writing and signed by all parties. This agreement

is effective upon signature by the Defendant and an Assistant United States Attorney.

       AGREED To AND SIGNED                           1i \c.,,-rry. .2020.
                                       thisAl day' of --:------r7-
                                                                    \-/
                                                      JOHN C. ANDERSON



                                                                          I \.)e,,
                                                                 CK T. MENDENHALL
                                                      Assistant United States Attorney
                                                      Post Office Box 607
                                                      Albuquerque, New Mexico 87102
                                                      (s0s) 346-7274


        I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client's rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. $ 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, I have explained to my client the
elements to each offense to which shelhe is pleading guilty. To my knowledge, my client's
decision to enter into this agreement is an informed and voluntary one.




                                                      EI\flLY P. CAREY
                                                      Attorney for the
       Case 1:19-cr-03595-KWR Document 27 Filed 02/21/20 Page 10 of 10




         This agreement has been read to me in a language I understand. I have carefully
discussed every part of this agreement with my attorney. I understand the terms of this
agreement, and I voluntarily agree to those terms. My attorney has advised me of my rights, of
possible defenses, of the sentencing factors set forth in 18 U.S.C. $ 3553(a), of the relevant
Sentencing Guidelines provisions, and of the consequences of entering into this agreement.




                                                                BENALLY




                                                10
